                       Case 19-50776-CSS                    Doc 91          Filed 01/22/21            Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
                                               x
                                               :
     In re:                                    :
                                               : Chapter 11
                                             1
     PROMISE HEALTHCARE GROUP, LLC, et al., :
                                               : Case No. 18-12491 (CSS)
               Debtors.                        :
                                                 (Jointly Administered)
                                               x
                                               :
     ROBERT MICHAELSON OF ADVISORY TRUST
     GROUP, LLC, IN HIS CAPACITY AS
     LIQUIDATING TRUSTEE,                      :
                                               :
               Plaintiff/Counter-Defendant,    : Adv. Proc. No. 19-50776 (CSS)
                                               :
     v.                                        :
                                               :
     KPC PROMISE HEALTHCARE, LLC and           :
     STRATEGIC GLOBAL MANAGEMENT, INC., :
                                               :
               Defendants/Counter-Claimants.   :
                                               :
                                               x

                                                   AFFIDAVIT OF SERVICE

        I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On January 15, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on the Adversary Service List attached hereto
as Exhibit A:

      •   Joint Stipulation Regarding Appointment of a Mediator [Docket No. 88]

 1
   The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
 HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913),
 Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los
 Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
 L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise
 Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of
 Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida
 at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland
 Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc.
 (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
 Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
 Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1
 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC
 (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
 (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766).
                Case 19-50776-CSS       Doc 91        Filed 01/22/21   Page 2 of 4



Dated: January 21, 2021
                                                                          /s/ Natasha Otton
                                                                          Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) me on January 21, 2021, by Natasha Otton, proved to me on
the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                                  2                                  SRF 50123
Case 19-50776-CSS   Doc 91   Filed 01/22/21   Page 3 of 4




                      Exhibit A
                         Case 19-50776-CSS     Doc 91      Filed 01/22/21     Page 4 of 4

                                                  Exhibit A
                                             Adversary Service List
                                               Served via email

                  NAME                                 NOTICE NAME                                   EMAIL
                                                                                       thanson@btlaw.com;
BARNES & THORNBURG LLP                  Attn: Thomas E. Hanson, Jr. , Kevin G. Collins kevin.collins@btlaw.com
                                                                                       mrose@buchalter.com;
BUCHALTER, A Professional Corporation   Attn: Mary H. Rose, Paul S. Arrow              parrow@buchalter.com
                                                                                       carolyn.fox@dlapiper.com;
DLA Piper                               Attn: Carolyn Fox, Adam Pie                    adam.pie@dlapiper.com
                                                                                       landis@lrclaw.com;
                                        Attn: Adam G. Landis, Kerri K. Mumford,        mumford@lrclaw.com;
LANDIS RATH & COBB LLP                  Matthew R. Pierce                              pierce@lrclaw.com




                                                   Page 1 of 1
